           Case 4:17-cr-00137-JM Document 133 Filed 09/03/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                 4:17-CR-00137-02-JM

TIMOTHY PEEL

                                             ORDER

       For the reasons set out below, Defendant’s Motion for Reconsideration (Doc. No. 132) is

DENIED.

       On August 10, 2020, this Court denied Defendant’s Motion for Compassionate Release.1

Defendant sought compassionate release so that he could be a caretaker for both his mother and

brother. In denying the motion, the Court noted that “being a caregiver for one’s mother or

disabled brother is not a grounds for release” and pointed out that “the documents Defendant

provided in support of his request are from 2018, which means his mothers health conditions

were present when he was on pretrial release.”2 Defendant now asserts that over the past two

years, his brother and mother’s conditions have worsened. Assuming this to be true, it still does

not provide extraordinary and compelling reasons to release Defendant.

       Defendant admits that he has over twenty prior convictions, but argues that they are all

over ten years old, except for one battery conviction. However, the presentence report lists two

separate convictions in 2016 for obstructing government operations and one for possession of

marijuana. Additionally, as noted previously, Defendant has convictions for attempted breaking

and entering, theft, battery, multiple drug possessions, delivery of cocaine, and possession with



       1
        Doc. Nos. 128, 129.
       2
        Doc. No. 129.

                                                1
          Case 4:17-cr-00137-JM Document 133 Filed 09/03/20 Page 2 of 2



intent to delivery marijuana. In fact, he committed the instant offense while on parole for a prior

conviction.

       The severity of the instant offense must also be considered. A 2017 investigation

revealed that Defendant and a co-defendant were engaged in the distribution of ounce quantities

of methamphetamine as well as the distribution of cocaine and marijuana. In fact, a confidential

information negotiated three controlled buys of methamphetamine in less than a week in

February 2017.

       Finally, Defendant has served less than 20% of his 145-month sentence. Compassionate

release is not warranted in this case.

       IT IS SO ORDERED, this 3rd day of September, 2020.


                                                     UNITED STATES DISTRICT JUDGE




                                                 2
